Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tinting Liu, Representative for Applicants, on May 5, 2022.
In the claims: Cancel claims 31-37, 39-46.
DETAILED ACTION
This Office Action is responsive to Applicant's after Non-final rejection, filed March 04, 2022. In view of examiner amendment above, claims 19-21, 24 and 25 are pending. Claims 1-18, 22, 23, 26-46 are cancelled.
Information Disclosure Statement

Applicants' information disclosure statements (IDS) filed on 4/18/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
                             Affidavit or Declaration Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 03/04/2022 by Mr. Yichun Zhu is sufficient to overcome the 103 rejection of claims 19-30 based upon CN 1415603, May 07, 2003 as set forth in the Office action mailed 11/08/2021. Applicant’s experimental data and the discussion of the unexpected results on page 2-5 of Declaration as summarized in Fig S1-S3 to show the differences between the claims polymorph and the polymorph of the CN ‘603 application, have been fully considered and these were found persuasive. 

Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 19-30  under 35 USC  §112  second paragraph is withdrawn in view of claim amendments to delete terminology "substantially" and “preferably” in and to address issues noted in the previous office action. 

2. The rejection of claim 19 under 35 USC  §102(a)(1)  over CN 102260198, Nov. 30, 2011, by Yizhun is withdrawn in view of claim amendments to specify the powder X-ray diffraction pattern having characteristic peaks and per remarks submitted by Applicants.

Applicant's arguments that “In contrast, as disclosed in the specification and the supplementary embodiments in the Declaration under 37 C.F.R. § 1.132 filed concurrently herein with, the crystalline form A is dehydrated and converted to anhydrous crystal, i.e. crystalline form Bat 120-150°C, melted at 191-193 °C, and started to decompose at about 250°C. The difference of the melting point of the leonurine of the '198 publication and the claimed crystalline form at least points out that the leonurine of the '198 publication fails to disclose the claimed crystalline form.” (Remarks page 2) were carefully considered and were found persuasive.

3. The rejection of claims 19-30  under 35 USC  §103 over CN 1415603, May 07, 2003
is withdrawn per persuasive arguments regarding unexpected results of the instant polymorph of leonurine sulfate as discussed  by Applicant in the Affidavit under 37 CFR 1.132 on 03/04/2022.

Applicant's arguments that “The supplementary experiments for comparison between the leonurine sulfate sample of the '603 publication and the instantly claimed crystalline form (i.e. the crystalline form A of the present application) have therefore been provided in the Declaration under 37 C.F.R. § 1.132 filed concurrently herewith. Specifically, as illustrated therein, when compared to the leonurine sulfate sample of the '603 publication, the claimed crystalline form provides a lower hygroscopicity and higher physical stability, and thus provides significant advantages in storage and quality control. Applicant respectfully submits that the instantly claimed crystalline form, as a new crystalline form of leonurine with patentability basis of the advantages in terms of at least stability and hygroscopicity, be patentable.” (Remarks page 3-4) were carefully considered and were found persuasive.



Allowable Subject Matter
Claims 19-21, 24 and 25 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed leonurine sulfate crystalline with specific  powder X-ray diffraction pattern as claimed, is  by novel and non-obvious over the prior art.

The closest prior art is CN 1415603, May 07, 2003 of record. The Applicants submitted supplementary experiments for comparison between the leonurine sulfate sample of the '603 publication and the instantly claimed crystalline form in the Declaration under 37 C.F.R. § 1.132 filed 03/04/2022  to outline the different properties of the claimed polymorph. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 19-21, 24 and 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622